Name: COMMISSION REGULATION (EC) No 1728/97 of 3 September 1997 altering the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  trade policy
 Date Published: nan

 4. 9 . 97 I EN I Official Journal of the European Communities L 242/61 COMMISSION REGULATION (EC) No 1728/97 of 3 September 1997 altering the corrective amount applicable to the refund on malt HAS ADOPTED THIS REGULATION: Article 1 The corrective amount referred to in Article 1 3 (4) of Regulation (EEC) No 1766/92 which is applicable to the export refunds fixed in advance in respect of malt is hereby altered to the amount set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (4) thereof, Whereas the corrective amount applicable to the refund on malt was fixed by Commission Regulation (EC) No 1636/97 0; Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on malt should be altered, Article 2 This Regulation shall enter into force on 4 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 September 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ L 181 , 1 . 7 . 1992, p. 21 . (2) OJ L 126, 24. 5. 1996, p . 37. 0 OJ L 225, 15. 8 . 1997, p. 18 . L 242/62 I EN I Official Journal of the European Communities 4. 9 . 97 ANNEX to the Commission Regulation of 3 September 1997 altering the corrective amount applicable to the refund on malt (ECU/tonne) Product code Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1107 10 11 9000 0 0 0 0 0 0 1107 10 19 9000 0 - 1,30 - 2,60 - 3,90 - 5,20 - 6,50 1107 10 91 9000 0 0 0 0 0 0 1107 10 99 9000 0 - 1,30 - 2,60 - 3,90 - 5,20 - 6,50 1107 20 00 9000 0 - 1,52 - 3,04 - 4,56 - 6,08 - 7,60 (ECU/tonne) Product code 6th period 3 7th period 4 8th period 5 9th period 6 10th period 7 1 1th period 8 1107 10 11 9000 0 0 0 0 0 0 1107 10 19 9000 - 7,80 - 9,10 - 10,40 - 11,70 - 13,00 - 14,30 1107 10 91 9000 0 0 0 0 0 0 1107 10 99 9000 - 7,80 - 9,10 - 10,40 - 11,70 - 13,00 - 14,30 1107 20 00 9000 - 9,12 - 10,64 - 12,16 - 13,68 - 15,20 - 16,72